DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 recites “DICOM” where full text is not present. Applicant is advised to write full text first and then abbreviation in parenthesis at least once [i.e. media access control (MAC)].  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites the limitation "the subject body" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 1 recites the limitation "the table" in line 14.  There is insufficient antecedent basis for this limitation in the claim. Examiner cannot determine if “the table” in line 14 is referring to “a table” in line 3 or “a table” in line 10. Examiner suggests replacing “a table” in line 10 with –the table--.
 	Claim 1 recites the limitation "the at least one RF imaging coil type" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 1 recites the limitation "the subject anatomy" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 17 recites the limitation "the physical location" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 17 recites the limitation "the subject" in line 16.  There is insufficient antecedent basis for this limitation in the claim. Examiner cannot determine if “the subject” in line 16 is referring to “a subject” in line 1 or “subject” in line 15. Examiner suggests replacing “subject” in line 15 with –the subject--.
 	Claim 17 recites the limitation "the subject body" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 17 recites the limitation "the anatomical key points" in line 24.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests replacing "the anatomical key points" with –the plurality of key anatomical points--.
 	Claim 17 recites the limitation "the at least one RF coil" in line 24.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests replacing "the at least one RF coil" with –the at least one RF imaging coil--.
 	Claim 17 recites the limitation "the MRI coil" in line 25.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests replacing "the MRI coil" with –the at least one RF imaging coil--.
 	Claim 17 recites the limitation "the subject anatomy" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-16 and 18-23 are also rejected based on their dependency of the defected parent claims 1 and 17 above.

The prior art does not appear to teach or make obvious the subject matter of the claims. 
However, the 35 U.S.C. 112(b) rejection must be overcome.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
 	The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
 	Regarding independent claims 1 and 17, the closest prior art does not teach or suggest the claimed invention having “identifying a location of the subject in a physical space over a table of the MRI system to determine if the subject is positioned within the table boundary of the MRI system and identifying a plurality of key anatomical points and regions corresponding to a plurality of organs of the subject body; identifying an orientation of the subject over the table of the MRI system; identifying the at least one RF imaging coil type of the MRI system wrapped around the subject body and determining the orientation of the subject with respect to the at least one RF imaging coil of the MRI system; and identifying the plurality of key anatomical points and regions occluded by the at least one RF imaging coil of the MRI system to determine accurate positioning of the at least one RF imaging coil of the MRI system over the subject anatomy for imaging and for performing automated landmarking of the subject anatomy”, and a combination of other limitations thereof as recited in the claims.
 	Regarding dependent claims 2-16 and 18-23, the claims have been found allowable due to its dependencies to claims 1 and 17 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665